ORDER
This is a disciplinary proceeding in which the respondent attorney in his appearances before this court’s disciplinary board and before us has conceded that he neglected a matter entrusted to him, failed to maintain complete records of his client’s property coming into the respondent’s possession, and failed to promptly deliver to the client funds due the client. Each failure constituted a separate breach of the Code of Professional Responsibility, specifically, DR-6-101(A)(3), DR-9-102(B)(3), and DR-9-102(B)(4).
In late April 1979, the client, who was then a college student, was struck by an automobile as he was jogging along a public highway. After the mishap, the respondent was hired. During the ensuing thirty months, the client’s efforts to obtain information about the status of his claim went unheeded. The claim was settled with the motorist’s insurer in January 1982. The client endorsed the settlement check on or about January 20, 1982. The respondent was to deposit the proceeds of the settlement in his clients’ account, pay the client the amount due him, and attempt to obtain a settlement of the client’s outstanding medical bills. The client did not receive his check until March 9, 1982. As of late July 1982, the client’s hospital bills had not been paid, and he quite naturally expressed his concern regarding the potential damage to his credit rating. The respondent’s behavior is not only regrettable, it is inexcusable.
Consequently, it is hereby ordered and directed that the respondent, John E. For-naro, Jr., shall be and is hereby indefinitely suspended from the practice of law before the courts of this state. The respondent is further ordered to comply with the provisions of our Rule 42-15(a) and furnish to the Clerk of this Court on or before February 15, 1985, the names and addresses of any and all clients presently being represented by him.